United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 31, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-30335
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        ALEXANDER JACKSON,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 02-50077-01
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          Alexander Jackson appeals his conviction by a jury for

being a felon in possession of a firearm.        He asserts that the

evidence was insufficient to establish that the item in question

was a “firearm” as defined in 18 U.S.C. § 921(a)(3).               After

reviewing the record and the arguments of counsel, we hold that the

evidence was sufficient for a reasonable jury to find that the item



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
in question was in fact a “firearm.”          See United States v.

Blevinal, 607 F.2d 1124, 1128 (5th Cir. 1979); United States v.

Seastrunk, 580 F.2d 800, 802 (5th Cir. 1978).     Consequently, the

judgment of the district court is AFFIRMED.




                                2